                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  THOMAS HEWITT, et al.,                         )
                                                 )
         Plaintiffs,                             )
                                                 )        Case No. 3:21-CV-054
  v.                                             )
                                                 )        Judge Atchley
  LISA LYNCH and PHILLIP LYNCH,                  )
                                                 )        Magistrate Judge Guyton
         Defendants.                             )


                          MEMORANDUM OPINION AND ORDER



        Before the Court is Plaintiffs’ Motion to Remand. [Doc. 26]. Plaintiffs seek remand by

 arguing that the Court lacks subject-matter jurisdiction over their claims because the parties are

 not completely diverse under 28 U.S.C. § 1332. Defendants argue that several of the parties should

 be ignored for the purposes of determining diversity because they lack standing to bring suit; they

 also argue that the Court could exercise supplemental jurisdiction over the nondiverse parties

 joined after removal. Because there is not complete diversity between the parties, Plaintiffs’

 Motion to Remand is GRANTED [Doc. 26]. However, because removal was objectively

 reasonable, attorneys’ fees will not be assessed.

        Plaintiffs sued Defendants alleging, inter alia, that Defendants breached a condominium

 agreement by failing to pay dues. [Doc. 16]. All parties agree that all claims are state-law claims.

 The complaint was originally filed in Sevier County Chancery Court. [Doc. 1]. Defendants

 removed the case alleging that the Court had jurisdiction under 28 U.S.C. §§ 1332, 1441, and 1446.

 Plaintiffs then filed an amended complaint in this Court where they added two additional plaintiffs,

 Plaintiffs Wynna Fowler and Lottie Chambers. [Doc. 16].



Case 3:21-cv-00054-CEA-HBG Document 40 Filed 04/16/21 Page 1 of 5 PageID #: 642
        Defendants are citizens of South Carolina. [Doc. 16 at 4–5]. Fowler and Chambers are also

 citizens of South Carolina. [Doc. 16 at 4–5]. Furthermore, the complaint lists Plaintiffs Morphis

 Properties, LLC and McPhil Investments, LLC as South Carolina corporations. [Id.] In the

 complaint, Plaintiff RKC, Inc. was identified as a Tennessee corporation. [Id.] Yet the briefing

 demonstrates that it is incorporated in South Carolina. [Doc. 38 at 3]. Defendants state, upon

 information and belief, that the corporations are conducting business in Tennessee but that the

 companies do not have the appropriate certificate of authority. [Doc. 34 at 4]. If that is correct, the

 corporate plaintiffs could not maintain suit.

        A defendant can remove a case to federal court only if it originally could have been brought

 in federal court. 28 U.S.C. § 1441(a). For a federal court to exercise diversity jurisdiction, there

 must be complete diversity between the parties. Saginaw Hous. Comm’n v. Bannum, Inc., 576 F.3d

 620, 624 (6th Cir. 2009). The Court has an ongoing duty to ensure that it maintains subject-matter

 jurisdiction. 28 U.S.C. § 1447(c) (“If at any time before final judgment, it appears that the district

 court lacks subject matter jurisdiction, the case shall be remanded.”). Furthermore, “removal

 statutes are to be strictly construed, and all doubts should be resolved against removal.” Mays v.

 City of Flint, Mich., 871 F.3d 437, 442 (6th Cir. 2017) (quoting Harnden v. Jayco, Inc., 496 F.3d

 579, 581 (6th Cir. 2007)) (internal quotation marks omitted).

        Here, there is not complete diversity between the parties. Fowler and Chambers share South

 Carolina citizenship with Defendants. Defendants do not argue that Fowler and Chambers were

 fraudulently or otherwise improperly joined as plaintiffs. As a result, the Court lacks subject-matter

 jurisdiction over Plaintiffs’ claims.

        Defendants’ argue that: (1) jurisdiction cannot be changed after removal and (2) even if it

 could the Court can exercise supplemental jurisdiction over these claims. [Doc. 34 at 5–6]. The




                                     2
Case 3:21-cv-00054-CEA-HBG Document 40 Filed 04/16/21 Page 2 of 5 PageID #: 643
 latter argument relies on a misreading of Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S.

 546, 554 (2005). In Allapattah, the Court held that in a diversity case, a court can exercise

 supplemental jurisdiction over certain claims in instances where those claims do not meet the

 amount-in-controversy requirement. Id. at 558–59. Yet, the Court also specifically noted that

 “incomplete diversity destroys original jurisdiction with respect to all claims, so there is nothing

 to which supplemental jurisdiction can adhere.” Id. at 554. As there is not complete diversity here,

 the Court cannot exercise supplemental jurisdiction over nondiverse parties.

        The former argument fares no better. The Defendants rely on the statement that a “once an

 action has been properly removed . . . plaintiff may not do anything to defeat federal jurisdiction

 and force a remand to state court.” Boyd v. Diebold, Inc., 97 F.R.D. 720, 721 (E.D. Mich. 1983).

 But that conclusion was taken from a line of cases where the issue in front of the courts was the

 amount-in-controversy requirement. Id. (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303

 U.S. 283 (1938)). The current statute specifically allows remand based on joinder of a nondiverse

 party. 28 U.S.C. § 1447(e) (“If after removal the plaintiff seeks to join additional defendants whose

 joinder would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder,

 and remand the action to State court.”) While this rule does not govern joinder of additional

 plaintiffs, it supports the fact that a court can dismiss a case when nondiverse parties are joined

 after removal.

        Because § 1447(e) does not govern, Federal Rule of Civil Procedure 15 governs if this

 amendment is allowed. Ricciardi v. Kone, Inc., 215 F.R.D. 455 (E.D.N.Y. 2003). Rule 15(a)

 provides that Plaintiffs could amend their complaint as a matter of course. Thus, the only way the

 Court can maintain jurisdiction over a suit with a nondiverse party on removal is if the joinder of




                                     3
Case 3:21-cv-00054-CEA-HBG Document 40 Filed 04/16/21 Page 3 of 5 PageID #: 644
 that party was fraudulent. See Saginaw Hous., 576 F.3d at 624. Defendants do not argue that

 Fowler and Chambers were fraudulently joined.

        Plaintiffs also requested attorneys’ fees. In Plaintiffs’ original request and reply they cited

 no case law demonstrating similar circumstances where a court awarded fees. Generally, attorneys’

 fees will be assessed on a motion to remand only where “the removing party lacked an objectively

 reasonable basis for seeking removal.” Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005).

 Defendants sought removal on the ground that the South Carolina companies were not proper

 plaintiffs. They relied on Tennessee Code Annotated § 48-246-601. To fall under the onus of that

 statute, a corporation must be transacting business in Tennessee. Id.          Plaintiffs argue that

 Defendants’ lack of evidence that the companies actually transact any business in Tennessee

 requires the Court to award attorneys’ fees.

        Defendants had a reasonable basis for seeking removal. While they may have been missing

 some evidence (according to Plaintiffs) they requested discovery, and there is no binding circuit

 precedent that discovery is improper to determine jurisdiction after removal. Hoskins v. 3M Co.,

 6:17-cv-KKC, 2018 WL 1040091, at *4 (E.D. Ky. Feb. 23, 2018). Furthermore, the only evidence

 of the conclusion that Plaintiffs were not conducting business in Tennessee is an affidavit

 regarding RKC, Inc. which was identified in the Amended Complaint as a Tennessee company.

 [Doc. 16 at 4–5; Doc. 38-1]. While Defendants’ arguments did not carry the day, they were

 objectively reasonable.

        Therefore, Plaintiffs Motion to Remand [Doc. 26] is GRANTED IN PART and DENIED

 IN PART. This case is REMANDED to Sevier County Chancery Court. Plaintiffs’ request for

 attorneys’ fees under § 1447(c) is DENIED.

        SO ORDERED.




                                     4
Case 3:21-cv-00054-CEA-HBG Document 40 Filed 04/16/21 Page 4 of 5 PageID #: 645
                                    /s/ Charles E. Atchley, Jr.
                                    CHARLES E. ATCHLEY, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     5
Case 3:21-cv-00054-CEA-HBG Document 40 Filed 04/16/21 Page 5 of 5 PageID #: 646
